Case 1:18-mc-00469-RA Document 5 Filed 10/11/18 Page 1 of 6
Case 1:18-mc-00469-RA Document 5 Filed 10/11/18 Page 2 of 6
Case 1:18-mc-00469-RA Document 5 Filed 10/11/18 Page 3 of 6
Case 1:18-mc-00469-RA Document 5 Filed 10/11/18 Page 4 of 6
Case 1:18-mc-00469-RA Document 5 Filed 10/11/18 Page 5 of 6
    Case 1:18-mc-00469-RA Document 5 Filed 10/11/18 Page 6 of 6




       28.     Even worse, Mr. Lescaudron invested in the Hudson Fund after apparently

performing very little diligence on it. After the revelation of the scheme, my representatives

contacted Elliot Daniloff, founder of Daniloff Capital, which manages the Hudson Fund. He

told us that Mr. Lescaudron had agreed to invest in the Hudson Fund after only a brief

conversation and without conducting any significant due diligence.

       29.     I understand Mr. Lescaudron also invested for his clients' accounts in the

Copemic Global Fund Ltd. (the "Copemic Fund"), which also held interests in the Hudson

Fund, and stole client funds to invest further in the Hudson Fund through NF AM AG,

INTRABOM, and Hudson River, entities Mr. Lescaudron created.

       30.     In 2008, I instructed Mr. Lescaudron to sell, amongst others, the positions in

the Lyxor Product. I now understand, however, that he simply transferred funds from another

customer' s account to mine to give the appearance that he had been able to sell the product.

       31.     I also believe that many of the products in which Mr. Lescaudron invested

without my consent were not recommended by the Bank or followed by the Bank for

accounts such as mine.

       32.     Because this declaration is being submitted for a specific legal purpose, it does

not contain every fact that I know that is relevant to the Swiss proceedings.



       I declare under penalty of perjury of the laws of the United States of America that the

foregoing is true and correct.

       Executed in Moscow, Russian Federation, on this 22th day of August 2018.




                                                           Olga Kurbatova
